           Case 5:21-cv-00315-C Document 14 Filed 07/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOHN REGINALD POWELL,                         )
                                              )
                     Petitioner,              )
                                              )
vs.                                           )           No. CIV-21-315-C
                                              )
JIM FARRIS, Warden,                           )
                                              )
                     Respondent.              )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This action for habeas corpus relief brought by a prisoner, proceeding pro se, was

referred to United States Magistrate Judge Suzanne Mitchell, consistent with the provisions

of 28 U.S.C. § 636(b)(1)(B). Judge Mitchell entered a Report and Recommendation on

July 7, 2021, to which Petitioner has timely objected. The Court therefore considers the

matter de novo.

       The facts and relevant law are set out in full in the accurate and well-reasoned

recommendation of the Magistrate Judge. No point would be served in repeating that

analysis. Petitioner does not specifically address either the factual recitation or the legal

reasoning employed by the Magistrate Judge, but merely argues, without relevant legal

analysis, that the conclusions are flawed. There is nothing asserted by the Petitioner which

was not fully considered and correctly rejected by the Magistrate Judge, and no argument

of fact or law is set forth in the objection which would require a different result.
          Case 5:21-cv-00315-C Document 14 Filed 07/27/21 Page 2 of 2




       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge, and for the reasons announced therein, the petition is dismissed, as a

second or successive habeas petition, and a judgment will enter.

       IT IS SO ORDERED this 27th day of July 2021.




                                             2
